DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-11, 15-17, 20, and 21 have been withdrawn.
Claims 5-7, 12-14, 18, and 19 have been examined.

Election/Restrictions
Applicant's election with traverse of claims 5-7, 12-14, 18, and 19 in the reply filed on May 25, 2021 is acknowledged.  The traversal is on the grounds that: 1) “Even the title of CPC G06F9/30043 contemplates that "load and store instructions" have common design, mode of operation, function and effect. Without the ability to store data to memory and load the data back out of memory countless computing devices would be rendered inoperable. Storing and loading data to and from memory are clearly used together. Furthermore, the recited storing and loading of data in Groups 1 and 2 have substantially similar modes of operation that both recite the use of a target/source data address register/operand, a target/source data length register/operand and source//target data register/operand design.”; and 2) “The restriction requirement further alleges that there would be a serious search and/or examination burden if restriction were not required because different fields of search are required. However, Applicant notes that the Election/Restriction Requirement explicitly states that all of the claims of alleged Groups 1 and 2 are in the same G06F9/30043 field of search. Accordingly, the Election/Restriction Requirement has failed to establish that there would be a serious search and/or examination burden.”
Though fully considered, the Examiner respectfully disagrees. Regarding the first argument, the Examiner maintains that load and store instructions in general, and specifically the load instruction of Group 1 and the store instruction of Group 2 are distinct. The load and store instructions of Group 1 and Group 2, respectively, satisfy the requirements that: 1) the load and store instructions can have materially different designs, modes of operations, functions, or effects; 2) the load and store instructions do not overlap in scope; and 3) the load and store instructions are not obvious variants. Specifically, the function of loading data from memory is materially different from the function of storing data to memory. It is the 
Regarding the second argument, the Examiner maintains that there would be a serious search burden to examine both groups. It is true that both load and store instructions are classified in G06F9/30043. However, there are thousands of references that are classified with that symbol and a significant number of those references are directed to inventive aspects of either load instructions or inventive aspects of store instructions, but not both. A complete search would require two separate search strategies, one directed to searching for the closest art to the load instruction of group 1 and another directed to searching for the closest art to the store instruction of group 2. Accordingly, the Applicant’s arguments are not found persuasive. The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to Chinese Application 201910292612.5, filed April 12, 2019. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated September 29, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
The figures include reference characters that lack underlines or lead lines. The figures therefore fail to comply with 37 CFR 1.84(q), which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.” See, e.g., Figures 1-3, 6, and 9-12.
The sheet numbers are too close to the edge of the pages and are also too small. The figures therefore fail to comply with 37 CFR 1.84(t), which states, “The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.”
The figures include text which is so faint, blurry, fuzzy, and/or pixelated that it is difficult to read in many places. For example, the text “K<n...” in Figure 4 is faint and difficult to read. The figures therefore fail to comply with 37 CFR 1.84(l), which states, “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.” The fuzziness likely results from the figures having been produced using software that employs grayscale or something of the sort. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0139713 by Gschwind et al. (hereinafter referred to as “Gschwind”).
Regarding claims 5, 12, and 18, taking claim 5 as representative, Gschwind discloses:
 an instruction processing device, comprising: a first register adapted to store a target data address; a second register adapted to store a target data length; a third vector register adapted to store source data (Gschwind discloses, at ¶ [0023], a computer system that includes any number registers that store information. This discloses three registers adapted to store a target address, target data length, and source data.); 
a decoder adapted to receive and decode a data storage instruction, the data storage instruction instructing that the first register is a first operand, the second register is a second operand, and the third vector register is a third operand (Gschwind discloses, at ¶ [0025], a store instruction that specifies a destination memory address, a length of data to be stored, and a source vector register. While Gschwind does not explicitly disclose a decoder, Gschwind discloses executing an encoded store instruction, such as the stvx1 instruction. This implicitly discloses a decoder that receives and decodes the encoded store instruction. For example, see claim 1, which recites obtaining the store instruction, determining the values of the operands of the store instruction, and performing (executing) the specified store operation.); and 
an execution unit coupled to the first register, the second register, the third vector register and the decoder, and executing the decoded data storage instruction, so as to acquire the target data address from the first register, acquire the target data length from the second register, acquire the source data from the third vector register, and store data with a length being based on the target data length in the source data at a position with a start address being the target data address in a memory coupled to the instruction processing device (Gschwind discloses, at ¶¶ [0023]- [0028], computer system that executes a store instruction that stores data from a vector source register specified by one operand to a memory address specified by a second operand in the amount specified by a third operand.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind in view of US Publication No. 2017/0177340 by Jha et al. (hereinafter referred to as “Jha”). 
Regarding claims 6 and 13, taking claim 6 as representative, Gschwind discloses the elements of claim 5, as discussed above. Gschwind does not explicitly disclose wherein the data storage instruction further instructs an element size, and the execution unit is adapted to store data with the length being based on the element size and the target data length in the source data in the memory .
However, in the same field of endeavor (e.g., memory access) Jha discloses:
wherein the data storage instruction further instructs an element size, and the execution unit is adapted to store data with the length being based on the element size and the target data length in the source data in the memory (Jha discloses, at ¶ [0041], store instructions that specify the data type, i.e., element size, which affects the number of bits, i.e., length, stored.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Jha because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind in view of Jha in view of US Patent No. 6,332,186 by Elwood et al. (hereinafter referred to as “Elwood”). 
Regarding claims 7, 14, and 19, taking claim 7 as representative, Gschwind, as modified, discloses the elements of claim 6, as discussed above. Gschwind does not explicitly disclose wherein the 
However, in the same field of endeavor (e.g., memory access) Elwood discloses:
 wherein the target data length is a number of elements, and the execution unit is adapted to acquire data with a number being the number of elements and the length being the element size from the source data, so as to store the data in the memory (Elwood discloses, at Table 1 and Illustration 10, a register (FPSCR) that includes an encoding that indicates the vector length as a number of elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s indication of length in bytes to include the length as a number of elements, as taught by Elwood, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20110072236 by Mimar discloses a store vector instruction that specifies the number of elements. 
US 20060259737 by Sachs discloses vector instructions that specify length in a register. 
US 20050055543 by Moyer discloses a count parameter that specifies a number of elements. 
US 20190347101 by Plotnikov discloses vcompress instruction that specifies source, destination, and a mask that indicates how many elements are transferred. 
US 5689653 by Karp discloses a control register that stores a count of the number of vector elements to be stored.
US 20050125641 by Ford discloses a store instruction that indicates a number of elements and size.
US 20140289497 by Gonion discloses a control predicate vector operand that indicates the element width and vector length. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183